Darrell Hickman, Justice, dissenting. Taken literally, the majority opinion holds that pedestrians have just as much right to the middle of a state highway as a vehicle, and that pedestrians have the right-of-way or an equal right-of-way when crossing a state highway at an unmarked intersection. That is, of course, a perversion of the law and the decision in this case is wrong in my judgment. The appellee did absolutely nothing wrong, and there is no evidence that he did, only the speculation that he could have somehow foreseen and avoided the accident. The evidence showed that the appellees were driving in a safe and prudent manner on a busy highway when the deceased evidently darted in front of their car, giving the appellees no chance at all to take any evasive measures. The part of the highway in question is cleared for traffic; that is, it is not a school zone, a marked crossway, or an intersection. The duty to keep a lookout is not always the same in every instance. It depends on the place and the circumstances. For example: Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway: (Italics supplied.) Ark. Stat. Ann. § 75-628 (a) (Repl. 1979). A driver is ordinarily free to assume that others will exercise proper care. As Prosser states, “It would not be easy to move traffic if motorists could not assume that other cars will keep to the right, and drove accordingly; or that those who use the highway will be reasonably intelligent, competent and careful, and will look out for themselves.” W. Prosser, Law of Torts § 33 (1971). The duty to keep a lookout increases with the presence of children or incapacitated people. Ark. Stat. Ann. § 75-628 (d) (Repl. 1979) states: Notwithstanding the provisions of this section, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway. Where is the substantial eyidence that the appellees did not keep a proper lookout? Where is the evidence that the deceased had been walking along the highway, or standing there apparently ready to dart across this busy highway? Where is the evidence that the driver should have been constantly searching the side of the highway on this night, while driving in relatively heavy traffic, anticipating that a grownup would dart in front of him or be in the middle of the road? That evidence does not exist. The only evidence at all is the statement by the driver, corroborated by the truck driver behind him, that he was driving in a very careful and prudent manner. There is no testimony by anyone else who witnessed the accident. We cannot affirm verdicts based on speculation and theoretical possibilities — only on substantial evidence. Nichols v. International Paper Co., 278 Ark. 226, 644 S.W.2d 583 (1983). The majority opinion actually somewhat distorts the law. The case of Haralson v. Jones Truck Line, 223 Ark. 813, 270 S.W.2d 892 (1954), cited as authority for the ruling, concerned a pedestrian walking on the left edge of the highway, who could have been seen, certainly if the lights on the vehicle striking him had been on bright. In turn that decision was based on two cases which involved children in or along the highway. Oliphant v. Hamm, 167 Ark. 167, 267 S.W. 563 (1925); Morel v. Lee, 182 Ark. 985, 33 S.W.2d 1110 (1930). If pedestrians do have an equal right-of-way on a state highway, then the law is badly out of date — today highways are primarily for vehicles, not as they once were hundreds of years ago, for use by anyone. There is no evidence at all, not one scintilla, that this driver should have anticipated a man would dart across this busy state highway. I would affirm the trial court’s decision to dismiss the case.